376 P.2d 871 (1962)
Robert S. KING, Jr., Appellant (Defendant below),
v.
The STATE of Wyoming, Appellee (Plaintiff below).
No. 3144
Supreme Court of Wyoming.
December 18, 1962.
Jack Wolfe, Sheridan, for appellant.
W.M. Haight, Deputy Atty. Gen., Cheyenne, for appellee.
Before BLUME, C.J., and PARKER, HARNSBERGER and McINTYRE, JJ.
PER CURIAM.
Robert S. King, Jr., convicted of the offense of reckless driving by a justice court jury, was sentenced to a fine of one hundred dollars and to have his driver's license suspended for thirty days. On appeal to the district court, the cause was tried de novo to a jury which found him guilty, the court ordering a like sentence to that below. He has now appealed to this court, and the State has moved to dismiss the appeal on the grounds of noncompliance with the Wyoming Rules of Civil Procedure.
The record discloses that judgment was entered on May 18, 1962, notice of appeal filed on June 18, and the record filed in the supreme court on August 20. The notice of appeal was filed one day late and the record on appeal three days late in noncompliance with Rules 73 (a) and 73 (g), Wyoming Rules of Civil Procedure, respectively.
Appeal dismissed.